Contacts: ClearOne Communications, Inc. Greg LeClaire (801) 975-7200 CLEARONE REPORTS IMPROVED PERFORMANCE FOR FISCAL 2 Salt Lake City, UT – January 30, 2008 – ClearOne Communications, Inc. (NASDAQ: CLRO) today reported solid growth in sales and earnings for the second quarter of fiscal 2008 ended December 31, 2007. Revenue for the fiscal 2008 second quarter increased 7% to $10.8 million from $10.1 million in the same quarter of last year.Gross profit grew 21% to $6.4 million, or 59% of revenues, from $5.2 million, or 52% of revenues, for the prior year period.Operating income rose to $1.9 million from $915,000 in the same quarter last year.Net income advanced to $1.8 million, or $0.16 per diluted share, from $1.1 million, or $0.09 per diluted share, a year ago. Under a share repurchase plan announced in August 2007, the company purchased approximately 181,000 shares of its common stock during the fiscal 2008 second quarter and 88,000 shares in the fiscal first quarter. “The improved performance primarily reflected increased sales of our professional audio conferencing products, which carry our highest margins,” said Zee Hakimoglu, president, chief executive officer and chairman of ClearOne.“Gross profit in the quarter also benefited from lower inventory obsolescence reserve requirements and lower unfavorable manufacturing variances than in last year’s second quarter.These factors, combined with the reduced number of shares outstanding, contributed to the 80% increase in our earnings per share.” For the first six months of fiscal 2008, revenue increased to $20.2 million from $19.5 million in the same period of fiscal 2007.Gross profit grew to $11.5 million from $10.3 million for the prior year period.Operating income was $809,000 compared with operating income of $1.2 million in the same period last year.Net income was $858,000, or $0.08 per diluted share, compared with net income for the prior year period of $1.8 million, or $0.15 per diluted share. Financial results for the first half of fiscal 2008 include the establishment of a $1.9 million accrual for a contingent liability.The company accrued $1.8 million in its first quarter and an additional $115,000 in its second quarter of fiscal 2008, representing the probable amount that as of the date of the financial statements could be reasonably estimated of its liability, through trial, associated with the advancement of funds related to indemnification agreements with two former officers. The company has been advised that the trial date has been moved to April 21, 2008. At December 31, 2007, the company had cash, cash equivalents, and marketable securities of $22.7 million and no long-term debt. About ClearOne ClearOne is a communications solutions company that develops and sells audio conferencing systems and other related products for audio, video, and web conferencing applications.The reliability, flexibility, and performance of ClearOne’s comprehensive solutions create a natural communications environment, which saves organizations time and money by enabling more effective and efficient communication.For more information, visit ClearOne’s website at www.clearone.com. This release contains “forward-looking” statements that are based on present circumstances and on ClearOne’s predictions with respect to events that have not occurred, that may not occur, or that may occur with different consequences and timing than those now assumed or anticipated.Such forward-looking statements, including statements regarding the company’s ability to successfully commercialize newer products and enter new markets, are not guarantees of future performance or results and involve risks and uncertainties that could cause actual events or results to differ materially from the events or results described in the forward-looking statements.Such forward-looking statements are made only as of the date of this release and ClearOne assumes no obligation to update forward-looking statements to reflect subsequent events or circumstances.Readers should not place undue reliance on these forward-looking statements. # # # FINANCIAL TABLES FOLLOW 1 CLEARONE COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands of dollars, except per share amounts) (unaudited) (audited) December 31, June 30, 2007 2007 ASSETS Current assets: Cash and cash equivalents $ 3,014 $ 2,782 Marketable securities 19,676 19,871 Accounts receivable, net of allowance for doubtful accounts 7,790 8,025 of $60 and $54, respectively Deposit, Bond for Preliminary Injunction 910 0 Note Receivable 126 163 Inventories, net 6,792 7,263 Income tax receivable 0 0 Deferred income taxes 124 0 Prepaid expenses 512 213 Net assets of discontinued operations 0 0 Total current assets 38,944 38,317 Property and equipment, net 2,651 2,694 Note Receiveable - long-term 0 43 Other assets 9 9 Deferred income taxes 0 0 Total assets $ 41,604 $ 41,063 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 1,295 $ 1,745 Accrued taxes 0 660 Accrued liabilities 3,048 1,874 Deferred product revenue 4,980 4,872 Total current liabilities 9,323 9,151 Deferred rent 777 855 Deferred income taxes, net 124 0 Other long-term liabilities 1,084 619 Total liabilities 11,308 10,625 Shareholders' equity: Common stock, par value $0.001, 50,000,000 shares authorized, 10,771,165 and 10,861,920 shares issued and outstanding, respectively 11 11 Additional paid-in capital 46,877 47,582 Accumulated deficit (16,592 ) (17,155 ) Total shareholders' equity 30,296 30,438 Total liabilities and shareholders' equity $ 41,604 $ 41,063 See accompanying notes to condensed consolidated financial statements 2 CLEARONE COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands of dollars, except per share amounts) Three Months Ended Six Months Ended December 31, December 31, December 31, December 31, 2007 2006 2007 2006 % of Revenue % of Revenue % of Revenue % of Revenue Product Revenue: $ 10,787 100 % $ 10,107 100 % $ 20,229 100 % $ 19,518 100 % Cost of goods sold: Total cost of goods sold 4,414 41 % 4,860 48 % 8,714 43 % 9,176 47 % Gross profit 6,373 59 % 5,247 52 % 11,515 57 % 10,342 53 % Operating expenses: Marketing and selling 1,578 15 % 1,789 18 % 3,180 16 % 3,707 19 % General and administrative 1,198 11 % 688 7 % 4,093 20 % 1,497 8 % Research and product development 1,678 16 % 1,855 18 % 3,433 17 % 3,934 20 % Total operating expenses 4,454 41 % 4,332 43 % 10,706 53 % 9,138 47 % Operating income 1,919 18 % 915 9 % 809 4 % 1,204 6 % Other income, net: Interest income 296 3 % 283 3 % 610 3 % 590 3 % Other, net 15 0 % 37 0 % 43 0 % 62 0 % Total other income (expense), net 311 3 % 320 3 % 653 3 % 652 3 % Income (loss) from continuing operations before income taxes 2,230 21 % 1,235 12 % 1,462 7 % 1,856 10 % (Provision) benefit from income taxes -449 -4 % -155 -2 % -620 -3 % -136 -1 % Income (loss) from continuing operations 1,781 17 % 1,080 11 % 842 4 % 1,720 9 % Income from discontinued operations 1 0 % 4 0 % 16 0 % 41 0 % Net income (loss) $ 1,782 17 % $ 1,084 11 % $ 858 4 % $ 1,761 9 % Basic earnings per common share $ 0.16 $ 0.09 $ 0.08 $ 0.15 Diluted earnings per common share $ 0.16 $ 0.09 $ 0.08 $ 0.15 Basic weighted average shares 10,840,193 11,922,641 10,900,725 12,053,745 Diluted weighted average shares 10,941,491 11,957,706 11,012,239 12,100,794 3
